Title: To Benjamin Franklin from William Lee, 10 June 1779
From: Lee, William
To: Franklin, Benjamin


Sir
Frankfort June 10th. 1779.
I had the Honor of writing to you the 30th. of March & 2d. of April last, requesting the favor of you to apply to the French Ministry for certain Canon, Arms & Ammunition for the State of Virginia; since which, I have not heard any thing from you on the Subject; you will therefore I hope excuse me for desiring to know, whether you have made this application, and whether there is a liklyhood of our obtaining the Articles wanted, as at this time a very favorable opportunity has occur’d, for transporting them expeditiously to Virginia.
I have the Honor to be Sir, with the highest Consideration, Your most Obedient & most Humble Servant
W: Lee
 
Addressed: To The Honorable / Benjamin Franklin Esqr / Minister Plenopentiary from the United / States of America to the Court of / Versailles, at Passy near / Paris
